ORDER
We granted the petition for a writ of certiorari to review the Court of Appeals’ decision in Alexander v. Forklifts Unlimited, 365 S.C. 509, 618 S.E.2d 307 (Ct.App.2005). Pursuant to Rule 232, SCACR, the parties have submitted a settlement agreement to this Court. After careful consideration, we accept the proposed agreement. In addition, we hereby vacate the Court of Appeals’ published opinion in this matter.
JEAN H. TOAL, C.J., JAMES E. MOORE, JOHN H. WALLER, JR., and COSTA M. PLEICONES, JJ., and R. FERRELL COTHRAN, JR., A.J.